ORDER
Upon consideration of the petition for disciplinary or remedial action filed herein by the Attorney Grievance Commission of Maryland with evidence of a criminal conviction entered against the Respondent, Christopher K. Vares, and the respondent’s response to this Court’s show cause order, it is this 31st day of October, 2006,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby granted, and CHRISTOPHER K. VARES is suspended, effective immediately, from the further practice of law in this State subject to further order of this Court; and it is further,
ORDERED, that the Clerk of this Court shall forthwith strike the name of Christopher K. Vares from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.